Exhibit 10.4

 

AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (this “Agreement”), dated
___________, ____, is effective as of the Effective Date (as defined below), by
and between Liberty Expedia Holdings, Inc., a Delaware corporation (the
“Company”), and ____________ (“Indemnitee”).  Indemnitee and the Company
previously entered into that certain Indemnification Agreement, dated as of
_________ (the “Prior Agreement”).  This Agreement supersedes and replaces the
Prior Agreement in its entirety.

WHEREAS, it is essential to the Company and its mission to retain and attract as
officers and directors the most capable persons available;

WHEREAS, both the Company and Indemnitee recognize the omnipresent risk of
litigation and other claims that are routinely asserted against officers and
directors of companies operating in the public arena in the current environment,
and the attendant costs of defending even wholly frivolous claims;

WHEREAS, the certificate of incorporation of the Company provides certain
indemnification rights to the officers and directors of the Company, as provided
by Delaware law; and

WHEREAS, to induce Indemnitee to continue to serve as [a director/an officer] of
the Company [or as a director/officer of another entity at the Company’s
request], and in recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent permitted by law (whether partial or complete) and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and Indemnitee’s continuing to serve as [a
director/an officer] of the Company, the parties hereto agree as follows:

1.Certain Definitions.

(a)Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
such Act), directly or indirectly, of securities of the Company representing 20%
or more of the total voting power represented by the Company’s then outstanding
Voting Securities (a “Significant Stockholder”), other than (x) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, (y) a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or (z) any Significant Stockholder as of the date hereof, or (ii)
(x) prior to the Proxy Swap Termination Date



--------------------------------------------------------------------------------

 



(as defined in the Amended and Restated Transaction Agreement, dated as of
September 22, 2016, by and among Liberty Interactive Corporation, the Company,
Barry Diller, John C. Malone and Leslie Malone, as amended by letter agreement
on March 6, 2018 (and as such agreement, as amended, may be further amended or
modified in accordance with its terms, the “Transaction Agreement”)), during any
one year period, and (y) following the Proxy Swap Termination Date, during any
period of two consecutive years, in the case of clause (x) and clause (y),
individuals who at the beginning of such period constituted the Board of
Directors of the Company (the “Board of Directors”) and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (66-2/3%) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the Voting
Securities of the Company held by the stockholders of the Company and
outstanding immediately prior thereto continuing to represent or being converted
into or exchanged for Voting Securities that represent, immediately following
such merger or consolidation, at least 80% of the total voting power of the
Voting Securities of (1) the surviving or resulting entity; or (2) if the
surviving or resulting entity is a wholly owned subsidiary of another entity
immediately following such merger or consolidation, the parent entity of such
surviving or resulting entity,  or the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all the Company’s assets; provided, that for the avoidance
of doubt, neither the execution of nor the termination of any of the Subject
Instruments (as defined in the Transaction Agreement), including but not limited
to, any change in the composition of the Board of Directors resulting from such
termination, shall constitute a Change in Control.

(b)Claim: any threatened, pending or completed action, suit, arbitration,
alternative dispute resolution mechanism, inquiry or investigation (including
any internal investigation, and whether instituted by the Company or any other
party or otherwise), administrative hearing, or any other threatened, pending or
completed proceeding, whether brought by or in the right of the Company or any
other party or otherwise, whether civil (including intentional and unintentional
tort claims), criminal, administrative, investigative or other.

(c) Corporate Status: describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company, or is or was serving at
the  request of the Company as a director, officer, employee, trustee, agent or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise.

(d)Expenses: include attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in, subject or target of, or participating in (including on appeal),
or preparing to defend, be a witness in, subject or target of, or participate
in, any Claim.





--------------------------------------------------------------------------------

 



(e)Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company, the Company’s parent entity (if any), or
Indemnitee within the last five years and who are not currently performing
services for the Company, the Company’s parent entity (if any), or Indemnitee,
in each case, other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements.

(f)Reviewing Party: any appropriate person or body consisting of a member or
members of the  Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to, or witness or other participant in,
nor threatened to be made a party to, or witness or participant in, the
particular Claim for which Indemnitee is seeking indemnification, or Independent
Legal Counsel.

(g)Voting Securities: shares of any series or class of common stock or preferred
stock of the Company, in each case, entitled to vote generally upon all matters
that may be submitted to a vote of stockholders of the Company at any annual or
special meeting thereof.

2.Basic Indemnification and Advancement Arrangement.

(a)In the event Indemnitee was, is or becomes a party to, subject or target of,
or witness or other participant in, or is threatened to be made a party to,
subject or target of, or witness or other participant in, a Claim by reason of
(or arising in part out of) Indemnitee’s Corporate Status, the Company shall
indemnify Indemnitee to the fullest extent permitted by law as soon as
practicable but in any event no later than thirty days after written demand is
presented to the Company (which demand may only be presented to the Company
following the final judicial disposition of the Claim, as to which all rights of
appeal therefrom have been exhausted or lapsed (a “Final Disposition”)), against
any and all Expenses, judgments, fines, penalties and amounts paid or payable in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid or payable in settlement) of such Claim. If so
requested by Indemnitee, prior to the Final Disposition of a Claim, the Company
shall advance (within two business days of such request) any and all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee (including,
without limitation, Expenses actually and reasonably billed to or on behalf of
the Indemnitee) in connection with any such Claim (an “Expense Advance”).

(b)Notwithstanding the foregoing, (i) the obligations of the Company to
indemnify Indemnitee under Section 2(a) shall be subject to the condition that
the Reviewing Party shall not have determined (in a written determination, or,
in any case in which the Independent Legal Counsel referred to in Section 3
hereof is involved, in a written opinion) that Indemnitee would not be permitted
to be indemnified under applicable law, and (ii) the obligation of the Company
to make an Expense Advance pursuant to Section 2(a) shall be subject to the
condition that, if the Reviewing Party determines in good faith that Indemnitee
would not be permitted to be indemnified under applicable law, the Company shall
be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid;



--------------------------------------------------------------------------------

 



provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a Final
Disposition is made with respect thereto. If there has not been a Change in
Control, the Reviewing Party shall be selected by the Board of Directors, and if
there has been such a Change in Control, the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof.  If there has been no
determination by the Reviewing Party as contemplated by Section 2(b) or if the
Reviewing Party determines that Indemnitee substantively would not be permitted
to be indemnified in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation in the Court of Chancery of the State of
Delaware seeking to enforce Indemnitee’s rights to indemnification and
advancement hereunder or challenging any such determination by the Reviewing
Party or any aspect thereof, including the legal or factual bases therefor, and,
in all events, the Company hereby consents to service of process and agrees to
appear in any such proceeding. Any determination by the Reviewing Party that
Indemnitee is entitled to indemnification shall be conclusive and binding on the
Company and Indemnitee. Any determination by the Reviewing Party that Indemnitee
is not permitted to be indemnified (in whole or in part) under applicable law
shall be in writing (or, in any case in which the Independent Legal Counsel
referred to in Section 3 hereof is involved, set forth in a written opinion).

3.Change in Control. The Company agrees that if there is a Change in Control of
the Company then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or Company Bylaw or charter provision now or
hereafter in effect, the Company shall seek legal advice only from Independent
Legal Counsel selected by Indemnitee and approved by the Company (which approval
shall not be unreasonably withheld). Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

4.Indemnification for Additional Expenses. The Company shall (i) indemnify
Indemnitee (to the extent Indemnitee is successful on the merits or otherwise in
the action provided for in this Section 4)  against any and all Expenses
(including attorneys’ fees) and, (ii) if requested by Indemnitee, advance
(within two business days of such request) such Expenses to Indemnitee (and
Indemnitee hereby agrees to reimburse the Company for any amounts so advanced
if, when, and to the extent Indemnitee is not successful on the merits or
otherwise in the action provided for in this Section 4), which are incurred by
Indemnitee in connection with any action brought by Indemnitee (whether pursuant
to Section 19 of this Agreement or otherwise), in each case, for (a)
indemnification or advance payment of Expenses by



--------------------------------------------------------------------------------

 



the Company under this Agreement or any other agreement or Company Bylaw or
charter provision now or hereafter in effect or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
in all cases, to the fullest extent permitted by law.

5.Proceedings Against the Company; Certain Securities Laws Claims.

   (a)Anything in this Agreement to the contrary notwithstanding, except as
provided in Section 4 hereof, with respect to a Claim initiated against the
Company by Indemnitee (whether initiated by Indemnitee in or by reason of such
person’s capacity as an officer or director of the Company or in or by reason of
any other capacity), the Company shall not be required to indemnify or to
advance Expenses to Indemnitee in connection with prosecuting such Claim (or any
part thereof) or in defending any counterclaim, cross-claim, affirmative
defense, or like claim of the Company in connection with such Claim (or part
thereof) unless such Claim was authorized by the Company’s Board of
Directors.  For purposes of this Section 5, a compulsory counterclaim by
Indemnitee against the Company in connection with a Claim initiated against
Indemnitee by the Company shall not be considered a Claim (or part thereof)
initiated against the Company by Indemnitee, and Indemnitee shall have all
rights of indemnification and advancement with respect to any such compulsory
counterclaim in accordance with and subject to the terms of this Agreement.

(b)Anything in this Agreement to the contrary notwithstanding, except as
provided in Section 6 hereof with respect to indemnification of Expenses in
connection with whole or partial success on the merits or otherwise in defending
any Claim, the Company shall not be required to indemnify Indemnitee in
connection with any Claim made against Indemnitee for (i) an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934 or similar provisions of state statutory law or common law,
or (ii) any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934 (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).

6.Partial Indemnity and Success on the Merits. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid or payable
in settlement of a Claim but not, however, for all of the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled. Moreover, notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is successful, on the merits or
otherwise, in whole or in part, in defending a Claim (including dismissal
without prejudice), or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified to the fullest extent permitted



--------------------------------------------------------------------------------

 



by law against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

7.Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder or
otherwise, the burden shall be on the Company to prove by clear and convincing
evidence that Indemnitee is not so entitled.

8.No Presumptions. For purposes of this Agreement, the termination of any Claim,
by judgment, order, settlement (whether with or without court approval)
conviction, or otherwise, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

9.Settlement.

(a)Indemnitee shall be entitled to settle any Claim, in whole or in part, in
such Indemnitee’s sole discretion. To the fullest extent permitted by law, any
settlement of a Claim by Indemnitee shall be deemed the Final Disposition of
such Claim for all purposes of this Agreement.  The Company acknowledges that a
settlement or other disposition short of final judgment on the merits may be
successful if it permits a party to avoid expense, delay, distraction,
disruption, and uncertainty.  In the event that any Claim is resolved other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such Claim with or without payment or other consideration) it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in such Claim.  Any individual or entity seeking to overcome this presumption
shall have the burden to prove by clear and convincing evidence that Indemnitee
has not been successful on the merits or otherwise in such Claim.

(b)Without the prior written consent of Indemnitee (which consent shall be in
the sole discretion of Indemnitee), the Company shall not be entitled to
participate in the defense (or otherwise assume the defense) of any Claim on
behalf of Indemnitee. Indemnitee shall have the right to employ such
Indemnitee’s own legal counsel in connection with any Claim.

10.Nonexclusivity; Subsequent Change in Law. The rights of Indemnitee hereunder
shall be in addition to any other rights Indemnitee may have under the Company’s
Bylaws or certificate of incorporation, under Delaware law or otherwise. To the
extent that a change in Delaware law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under



--------------------------------------------------------------------------------

 



the Company’s Bylaws and certificate of incorporation and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.

11.Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer.

12.Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

13.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

14.  No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Company’s Bylaws or otherwise) of the amounts
otherwise indemnifiable hereunder.

15.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors,
assigns, administrators, heirs, executors and personal and legal
representatives. The Company agrees that in the event the Company or any of its
successors (including any successor resulting from the merger or consolidation
of the Company with another corporation or entity where the company is the
surviving corporation or entity) or assigns (i) consolidates with or merges into
any other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfers or
conveys all or substantially all of its properties and assets to any corporation
or entity, then, and in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of the Company as a
result of such transaction assume the obligations of the Company set forth in
this Agreement.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary of the Company or of any other enterprise at the Company’s request.

16.Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not



--------------------------------------------------------------------------------

 



be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

17.Effective Date. To the fullest extent permitted by law, this Agreement shall
(i) be effective as of the date that Indemnitee commenced serving as [a
director/an officer] of the Company (the “Effective Date”), and (ii) apply to
any claim for indemnification by Indemnitee with respect to any matters arising
from such time and thereafter through and after the date hereof in accordance
with this Agreement.

18.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such state without giving effect to the principles
of conflicts of laws.

19.Injunctive Relief. The parties hereto agree that Indemnitee may enforce this
Agreement by seeking specific performance hereof, without any necessity of
showing irreparable harm or posting a bond, which requirements are hereby
waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he or she may be
entitled.

[Signature Page Follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

LIBERTY EXPEDIA HOLDINGS, INC.

By:______________________________
Name:
Title:

 

INDEMNITEE

 

__________________________________
Name:

 

 

 



--------------------------------------------------------------------------------